United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
TENNESSEE VALLEY AUTHORITY, BROWN
FERRY NUCLEAR PLANT, Muscle Shoals, AL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1305
Issued: September 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ December 15, 2006 merit decision denying his claim as untimely filed
and the March 23, 2007 nonmerit decision denying his request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over these issues.
ISSUES
The issues are: (1) whether the Office properly determined that appellant’s claim for
compensation is barred by the applicable time limitation provisions of the Federal Employees’
Compensation Act; and (2) whether the Office properly refused to reopen his case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 18, 2006 appellant, a 70-year-old retired iron worker, filed an occupational
disease claim, alleging that exposure to noise during his federal employment caused a bilateral

hearing loss. He first realized that he had a hearing loss and that the loss was caused or
aggravated by his employment on April 24, 2006. Appellant alleged that he began having
problems hearing in both ears; had difficulty hearing the television and radio; and had to ask
people to repeat words during conversations. He retired on October 4, 1991. The employing
establishment indicated that the condition was first reported on July 27, 2006.
Appellant also submitted an April 24, 2006 audiogram. In an undated statement, he
indicated that he had worked for the U.S. Army from 1958 to 1960 and for the employing
establishment from 1960 to 1990. Appellant alleged that he was exposed to loud noise eight
hours per day, five to seven days per week, from hammering, drilling, grinding, welding and
pinging. He stated that he was exposed to noise from turbines, air compressors and tuggers and
that no safety devices were provided. Appellant first noticed his hearing loss and that it was
related to his employment, on April 24, 2006, when he received the results of the audiogram.
By letter dated August 15, 2006, the Office informed appellant that the information
submitted was insufficient to establish his claim. The Office asked appellant to provide
additional medical and factual information relating to his hearing loss, including an explanation
as to how he first realized the loss was causally related to factors of employment. In an undated
statement, appellant reiterated that, in his job as an iron worker, he was exposed to loud noise
from industrial machinery every day.
On October 20, 2006 the Office informed appellant that the information submitted
indicated that his claim was not timely, in that it was filed more than three years after the date of
his last exposure to work-related noise. The Office asked appellant to provide evidence that his
supervisor was aware of his hearing loss within 30 days of his last exposure.
The employing establishment controverted appellant’s claim on the grounds that it was
untimely filed. It contended that it had no immediate actual knowledge of injury, as the
audiograms performed by the establishment did not document any hearing loss or shifts in
hearing to signify evidence of injury. The employing establishment submitted applications for
employment dated April 5, 1960 and August 31, 1983; an employment history; reports from
audiograms dated March 7, 1979, October 10, 1984, August 11, 1987 and November 1, 1989;
and medical examination records dated March 7, 1979, October 10, 1984, August 11, 1987 and
November 1, 1989, reflecting appellant’s representation that he had never had any hearing loss.
An employing establishment audiometric record showed that, pursuant to testing on the
above-referenced dates, appellant had a zero percent binaural hearing loss. In an October 30,
2006 statement, appellant indicated that his former supervisors were deceased.
The Office forwarded the employing establishment audiograms from 1979 to 1987 to the
district medical adviser for review. On November 9, 2006 an Office medical adviser stated that a
comparison of the earliest and latest employing establishment audiograms did not document a
worsening of appellant’s hearing loss.
By decision dated December 15, 2006, the Office denied appellant’s claim on the
grounds that it was not timely filed. It advised him that the date of injury was the date of his last
occupational exposure, namely October 4, 1991, the date of his retirement and that he should
have been aware of a relationship between his employment and the claimed condition by that

2

date. The Office further found that any worsening appellant experienced after his last exposure
to the noise, would not demonstrate that any hearing loss had occurred during his employment.
As appellant’s claim was filed in 2006, more than 14 years after the date of injury, the Office
found that it was untimely filed. It further found that his immediate supervisor did not have
actual knowledge of the injury within 30 days.
On December 26, 2006 appellant requested reconsideration, stating that he filed his claim
as soon as he learned of his hearing loss.
By decision dated March 23, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits, finding that it neither raised substantial legal
questions, nor included new and relevant evidence and, thus, it was insufficient to warrant
review of its prior decision.
LEGAL PRECEDENT
In cases of injury on or after September 7, 1974, section 8122(a) of the Act1 provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may not be allowed if a claim is not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within
30 days. The knowledge must be such as to put the immediate superior
reasonably on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”2
Section 8119 provides that a notice of injury or death shall: be given within 30 days after
the injury or death; be given to the immediate superior of the employee by personal delivery or
by depositing it in the mail properly stamped and addressed; be in writing; state the name and
address of the employee; state the year, month, day and hour when and the particular locality
where, the injury or death occurred; state the cause and nature of the injury or, in the case of
death, the employment factors believed to be the cause; and be signed by and contain the address
of the individual giving the notice.3 Actual knowledge and written notice of injury under section
8119 serve to satisfy the statutory period for filing an original claim for compensation.4
Section 8122(b) provides that the time for filing in latent disability cases does not begin
to run until the claimant is aware, or by the exercise of reasonable diligence should have been
aware, of the causal relationship between the employment and the compensable disability. The
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8122(a).

3

5 U.S.C. § 8119; Larry E. Young, 52 ECAB 264 (2001).

4

Laura L. Harrison, 52 ECAB 515 (2001).

3

Board has held that the applicable statute of limitations commences to run although the employee
does not know the precise nature of the impairment.5 In order to establish that a supervisor had
actual knowledge, an employee must show not only that the immediate superior knew that he or
she was injured, but also knew or reasonably should have known that it was an on-the-job
injury.6
In a case of occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between his condition and his employment. When an employee becomes aware or reasonably
should have been aware that he or she has a condition which has been adversely affected by
factors of his federal employment, such awareness is competent to start the limitation period
even though the employee does not know the precise nature of the impairment or whether the
ultimate result of such affect would be temporary or permanent.7 Where the employee continues
in the same employment after he or she reasonably should have been aware that he or she has a
condition which has been adversely affected by factors of federal employment,8 the time
limitation begins to run on the date of the last exposure to the implicated factors.9 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.10
In interpreting section 8122(a)(1) of the Act, Office procedure manual states that, if the
employing establishment gives regular physical examinations, which might have detected signs
of illness, such as hearing tests, it should be asked whether the results of such tests were positive
for illness and whether the employee was notified of the results.11
ANALYSIS
In this case, the Office found that appellant did not file a timely claim for compensation
for his hearing loss. It determined that appellant was last exposed to the employment conditions
which allegedly caused his hearing loss on October 4, 1991, the date of his retirement. Since
appellant did not file a claim until May 18, 2006, the Office concluded that his claim was not
timely filed within the three-year period of limitation.
The Board finds that appellant’s claim was timely filed. The Board has held that, when
an employee becomes aware, or reasonably should have been aware, that he has a condition
5

Delmont L. Thompson, 51 ECAB 155 (1999).

6

5 U.S.C. § 8122(b); Duet Brinson, 52 ECAB 168 (2000).

7

Larry E. Young, supra note 3.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6 (March 1993); see James A.
Sheppard, 55 ECAB 515 (2004).
9

Id.

10

Debra Young Bruce, 52 ECAB 315 (2001).

11

Federal (FECA) Procedure Manual, at 2.801.6(c) (March 1993).

4

which has been adversely affected by factors of his employment, such awareness is competent to
start the running of the time limitations period, even though he does not know the precise nature
of the impairment or whether the ultimate result of such adverse effect would be temporary or
permanent.12 In his claim for compensation, appellant stated that he only became aware of a
hearing loss after obtaining an April 24, 2006 hearing test, which accompanied his claim. He
alleged that he began having problems hearing in both ears; had difficulty hearing the television
and radio; and had to ask people to repeat words during conversations.
The Office found that the date of injury was the date of his last occupational exposure,
namely October 4, 1991, the date of his retirement and that he should have been aware of a
relationship between his employment and the claimed condition by that date. The Board finds,
however, that the Office’s determination is in error. The medical evidence from the employing
establishment admittedly did not document any hearing loss or shifts in hearing to signify that
appellant had a hearing loss prior to his retirement in 1991. On November 9, 2006 an Office
medical adviser stated that a comparison of the earliest and latest employing establishment
audiograms did not document a worsening of appellant’s hearing loss. There is no evidence of
record indicating that appellant was aware of a hearing loss, or that such a loss was causally
related to factors of his employment, prior to April 24, 2006. The Board finds that appellant first
became aware, or reasonably should have been aware, of a possible relationship between a
diagnosed hearing loss and factors of his federal employment on April 24, 2006.13
The evidence does not establish that appellant was aware, or should have been aware, of
the causal relationship between his federal employment and his hearing loss until April 24, 2006.
Therefore, the time limitations began to run at that time. As appellant filed his claim on May 18,
2006, the Board finds that his claim was timely filed within the three-year period after
April 24, 2006.14
CONCLUSION
The Board finds that appellant’s claim for a hearing loss was timely filed.

12

See Larry E. Young, supra note 3.

13

See L.C., 57 ECAB ___ (Docket No. 06-1190, issued September 18, 2006) (The Board found that, although
appellant’s last exposure to noise in the workplace occurred in 1987, when he retired, time limitations for filing
purposes began to run in 2004, when he became aware of the causal relationship between his hearing loss and his
federal employment).
14

Due to the Board’s disposition of this issue, the second issue is moot and will not be addressed by the Board.

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007 and December 15, 2006
decisions of the Office of Workers’ Compensation Programs are reversed. The case is remanded
to the Office for further proceedings regarding the merits of his claim.
Issued: September 26, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

